In an action to recover damages for personal injuries alleged to have been sustained by the infant plaintiff by reason of negligence in the operation of a rollerskating rink, and by her father for medical expenses and loss of services incidental thereto, judgment in favor of respondents, entered on the verdict of a jury, and order denying appellants’ motion to set aside the verdict and for a new trial, affirmed, with costs. No opinion. Johnston, Acting P. J., Adel, Nolan and Sneed, JJ., concur; Wenzel, J., dissents and votes to reverse the judgment, to dismiss the appeal from the order, and to dismiss the complaint, with the following memorandum: The only factual basis disclosed in the record upon *907which the jury might have predicated negligence was the failure of the defendants properly to control the exits from the skating rink. There is no showing that the boy who skated into the infant plaintiff and knocked her down came through such an exit at the time of the accident. The infant plaintiff said that she did not “ see him coming off there.”